Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on July 14, 2021. Claims 1, 8,10-11, 18 and 20 are currently pending. 

Claim Objections
In view of the amendment filed on 7/14/2021 clarifying the language of claim 1 the objections made against claims 1,8 and 10 in the office action of 6/9/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 8,10-11, 18 and 20 are allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claimed elements, a phototherapy system/method that includes a placebo light source including a first placebo light source configured to emit first placebo light and a second placebo light source configured to emit second placebo light, emitting the placebo light from the placebo light source as a plurality of placebo light pulses in a wavelength range that is a metameric match of the phototherapeutic light and at an intensity configured to be visually perceived by the user as the phototherapeutic light, wherein emitting the placebo light from the placebo light source includes emitting the first placebo light in a first wavelength range and emitting the second placebo light in a second wavelength range different from the first wavelength range, wherein a combination of the first placebo light and the second placebo light provides the metameric match between the phototherapeutic light and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 7/14/2021 regarding claim 11 have been fully considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792     

/REX R HOLMES/Primary Examiner, Art Unit 3792